Citation Nr: 0429700	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from May 12, 1988 to 
September 15, 1988 and from October 11, 1990 to May 7, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for residuals of a left leg injury.

The veteran participated in a travel Board hearing in August 
2004.


FINDINGS OF FACT


1.  The veteran noted on his report of medical history form 
at separation dated April 3, 1991 (Standard Form 93), that he 
had suffered a left leg laceration in service.  

2.  The left leg laceration was noted to be well healed. 

3.  Service medical records do not show treatment for a left 
leg disorder.

4.  The veteran does not suffer from a current disability.


CONCLUSION OF LAW


Service connection for residuals of a left leg injury is not 
warranted.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.303(b), 3.307(a)(1), 4.71a (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from May 12, 1988 to 
September 15, 1988 and from October 11, 1990 to May 7, 1991.

The veteran alleges that while on active duty in the Persian 
Gulf War, he slipped off of his truck and sustained a large 
laceration to his left leg.  He further alleges that he 
received surgery as a result of his injury.

The veteran's entrance Standard Form 88 was completed by a 
physician in March 1988.  The examiner did not indicate that 
the veteran suffered from any problems related to the lower 
extremities.  On the entrance Standard Form 93, the veteran 
did not indicate that he had suffered from any disorders of 
the left leg.  The physician indicated that he had fractured 
his left ankle at the age of 13, with no current residuals.  
There was also a notation regarding his finger with limited 
extension due to a football accident at the age of 17.

The veteran's separation Standard Form 88 did not reflect any 
problems associated with the lower extremities.  On the April 
1991 separation Standard Form 93, the veteran did not 
indicate any abnormalities of the lower extremities.  He 
indicated that he was treated for a cut on his leg in 
service, but that it was well healed.

During his Board hearing, the veteran indicated that he 
injured his leg in November 1990.  The service medical 
records for November 1990 indicated that the veteran was seen 
for suture removal to the right of the brow line.  There was 
no other notation for treatment in November 1990.

In August 2001 the RO requested the service medical records 
from the 296th Transportation Company in MS.  The request was 
returned as undeliverable.  The RO also informed the veteran 
that his records had been requested from the National 
Personnel Records Center (NPRC) in St. Louis, MO.  These 
records were not available.
Also associated with the claims folder are progress notes 
from the VA Medical Center (VAMC).  The veteran was seen in 
November 2001 in the radiology department, complaining of 
left knee and tibia pain, allegedly status post a fracture in 
1990.  The veteran complained of no recent trauma, but 
gradually worsening symptoms.    Findings for the left knee 
and left tibia and fibula, particularly the left ankle, 
indicated no evidence of a fracture, dislocation, or other 
significant bone or joint abnormality.  The soft tissues were 
unremarkable.  There was no evidence of acute injury, 
destructive process, or other significant abnormality.  The 
veteran was seen for a follow up for his knee pain in 
December 2001.  The physical examination revealed that the 
veteran was well developed and well nourished and in no acute 
distress.  He was wearing a knee brace on the left leg.  He 
ambulated with no problem.  The assessment was knee pain.  
The veteran was given capsacin cream, a brace, and 
prescription medication.

In February 2002 the veteran went to the VAMC for primary 
care follow up.  The examiner noted that the veteran was 
feeling fine and his knee pain had resolved.

No other medical records are associated with the claims 
folder.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated August 2001, the RO 
informed the veteran of the elements necessary to establish a 
claim for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The August 2001 letter informed the 
veteran that the RO would make reasonable efforts to assist 
him in obtaining evidence such as medical records, employment 
records, or records from other Federal agencies.  The RO also 
informed the veteran that he would be provided a medical 
examination if the RO deemed it necessary in making a 
decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The August 2001 letter requested the veteran provide 
the names of the people, agencies or companies who had 
records that would aid in deciding his claim.  He was 
requested to include addresses, approximate time frame 
covered by the records, and the condition for which he was 
treated, in the case of medical records.  The veteran was 
also asked to complete the enclosed VA Forms 21-4142 to 
authorize private doctors or hospitals to release medical 
information to the RO.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his left leg disorder.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131 (West 2002).  Service 
connection may also be granted for certain chronic diseases 
if it manifests itself to a compensable degree within one 
year of leaving service.  See 38 C.F.R. §§ 3.307, 3.309 (a) 
(2004).  The mere fact of an in-service disease or injury is 
not enough; there must be chronic disability resulting from 
that disease or injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2004).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

While the veteran claimed on his report of medical history 
form at separation that he suffered a left leg laceration in 
service, service medical records do not show treatment for 
such an injury.  Efforts to obtain additional service medical 
records from the veteran's reserve unit were not successful.  
Furthermore, on the veteran's report of medical history form, 
either the veteran or the examiner at separation described 
the laceration as "well healed".  Although the veteran 
stated that he could obtain lay statements from other men in 
his unit, he did not associate any lay statements with the 
claims folder.

Regarding the post-service evidence, the VAMC progress notes 
of February 2002 established that the veteran does not suffer 
from a current disability.  His knee pain was deemed 
resolved.

The VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit.  The VA is not required, however, to 
provide assistance to a veteran if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. §§  5103, 5103A (West 2002).  A VA 
medical examination would not aid in substantiating this 
claim.  The veteran stated he was injured in service, but was 
discharged after stating that his problem was well healed.  
Although the veteran's VA medical records from 2001 indicate 
he was suffering from left knee pain, this does not bear on 
the question of when his pain began.  There is no medical 
evidence indicating when the veteran's left leg and knee pain 
began.



As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for 
residuals of a left leg disability must be denied.  See 38 
U.S.C.A §5107 (West 2002). 


ORDER


Entitlement to service connection for residuals of a left leg 
injury is denied.




____________________________________________

L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



